department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp4 plr-t-102477-15 date date internal_revenue_service number release date index number ty calendar_year legend board b system a_trust excess plans plr-t-102477-15 staten statute s dear this letter is in response to your ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date april17 date date and date with respect to the applicability of sec_415 of the internal_revenue_code code to the excess_benefit plans excess plans and the related federal tax consequences the following facts and representations have been submitted under penalties of perjury in support of your request system a is a statewide system established under statutes sponsored by staten system a administers retirement plans and other funds that provide medical death disability and retirement benefits on behalf of active and former state employees teachers police firefighters judges and volunteer firefighters system a has established qualified_plans qualified_plans which were adopted by employers for benefit of eligible employees and are administered by board b and system a your authorized representatives have represented that the qualified_plans are defined benefit plans and governmental plans as described in sec_414 of the code and are intended to meet the qualification requirements of sec_401 the funding vehicle for the qualified_plans is a master_trust retirement fund which includes the trust funds of the qualified_plans adopted by an employer each of the employers has established an excess_benefit_plan the excess plans are intended to be qualified excess_benefit arrangements within the meaning of sec_415 of the code and will operate in accordance with that section under the excess plans a participant who is receiving a retirement benefit from a qualified_plan retiree or an individual who is receiving a retirement allowance or other benefit under a qualified_plan beneficiary will be paid the amount of retirement income that would otherwise have been payable to such retiree or beneficiary by system a but could not be paid from the qualified_plan because of the limitations of sec_415 of the code the retirement income benefits provided under the excess plans are hereinafter referred to as excess_benefits plr-t-102477-15 employer contributions under the excess plans are held in trust if and only to the extent the employer makes sufficient contributions to trust board b will compute and pay the excess_benefits under the excess plans in the same form at the same time and to the same persons as such benefits would have otherwise been paid as a monthly pension under the qualified_plan except for the limitations of sec_415 of the code under the qualified_plans and therefore under the excess plans retirement benefits are only payable to retirees and beneficiaries upon the occurrence of certain events permitting a distribution under a qualified_plan ie retirement death disability or other termination of employment participants in the excess plans may elect a form of benefit under one or more of the qualified_plans which dictates the form of payment under the excess plans however under the terms of the excess plans participants are not provided an election to defer compensation under the plan either directly or indirectly the excess plans also provides that a participant's interests under the excess plans prior to distribution may not be subject_to execution attachment or garnishment or otherwise subject_to any other process whatsoever trust separate and apart from the retirement fund has been established solely for the purpose of holding employer contributions intended to pay excess_benefits under the excess plans your authorized representative has represented that the trust is a grantor_trust under state law and for federal_income_tax purposes board b is the grantor of trust within the meaning of sec_671 through of the code accordingly the assets of trust which are held for each employer under the excess plans are subject_to the claims of that employer's general creditors under federal and state law in the event of the insolvency of the employer trust will be funded on a pay-as-you-go basis and begin paying benefits as necessary to ensure compliance with the applicable limitations of sec_415 of the code all assets held in trust and all property rights and beneficial interests acquired through the use of the excess plans assets will be held separate and apart from other funds of the employers under the terms of the excess plans participants in the excess plans receive no property rights legal or beneficial in any of the assets held in trust the provisions of the excess plans explicitly provide that contributions to trust will be held separate and apart from the funds comprising the retirement fund and will not be commingled with assets of the retirement fund and must be accounted for separately board b members act as trustees with respect to trust board b will determine the amount necessary to pay the excess_benefit under the excess plans for each calendar plan_year plan_year the required_contribution for each employer will be the aggregate of the excess_benefits payable under the excess plans to all retirees and beneficiaries of that employer for the plan_year and an amount determined by board b to be a necessary and reasonable expense of administering the excess plans and trust no employee contributions are permitted under the excess plans plr-t-102477-15 contributions to the excess plans will not be calculated in a manner designed to pay future excess_benefits any contributions not used to pay the excess_benefit for a current plan_year together with any income accruing to trust will be used as determined by board b to pay the administrative expenses of the excess plans and trust for the plan_year however any contributions not used to pay excess_benefits for the current plan_year that remain after paying administrative expenses of the excess plans and trust for the plan_year will be used to fund administrative expenses or excess_benefits in future plan years all retirees and beneficiaries will automatically participate in the excess plans for a plan_year if their retirement benefits from the qualified_plan for the plan_year would exceed the limitations imposed by sec_415 of the code the administrator will determine for each plan_year which retirees and beneficiaries will participate in the excess plans such retirees and beneficiaries who are entitled to a benefit under the excess plans are hereinafter referred to as a participants participation in the excess plans ends for any plan_year in which the retirement benefit of a participant is not limited by sec_415 and when all benefit obligations under the excess plans to the participant for that plan_year have been satisfied neither the trustees of trust nor system a is responsible for paying excess_benefits other than from contributions from the employers based on the above facts and representations you request the following rulings that the excess plans establishes a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code that the benefits payable under the excess plans will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of the excess plans and that income accruing to the excess plans is exempt from federal_income_tax under sec_115 and sec_415 of the code as income derived from the exercise of an essential_governmental_function sec_415 of the code and sec_1_415_b_-1 of the income_tax regulations regulations set forth the limitations on annual benefits for participants in defined benefit plans sec_1_415_b_-1 b ii of the regulations provides in part that the annual_benefit does not include the annual_benefit attributable to either employee contributions or rollover_contributions as described in sec_401 a c a b d and e of the code determined pursuant to the rules of plr-t-102477-15 paragraph b of this section this section further states that the treatment of transferred benefits is determined under the rules of paragraph b of this section sec_1_415_b_-1 b ii of the regulations addresses elective transfer of distributable benefits and states in part that the annual_benefit provided by the transferee defined_benefit_plan does not include the annual_benefit attributable to the amount transferred sec_415 of the code provides that in determining whether a governmental_plan as defined in sec_414 meets the benefit limitations of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 also states that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 sec_415 of the code describes the tax treatment of benefits payable under a qualified_governmental_excess_benefit_arrangement under sec_415 the taxable_year or years for which amounts in respect of a qualified excess_benefit arrangement are includible in gross_income by a participant and the treatment of such amounts when so includible by the participant are determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation that is maintained by a corporation not exempt from tax and which does not meet the requirements for qualification under sec_401 sec_415 of the code defines a qualified_governmental_excess_benefit_arrangement as a portion of a governmental_plan that meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of each participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 of the code b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c such benefits in excess of the limitations under sec_415 of the code are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling according to the represented facts the qualified_plans are governmental plans as described in sec_414 d of the code furthermore under the represented facts the only purpose of the excess plans is to provide affected employees of state n and its qualifying governmental units who participate in the qualified_plans that portion of their retirement benefits that would otherwise be payable under the terms of the qualified_plans except for the limitations on plr-t-102477-15 benefits imposed by sec_415 b as applicable to governmental plans participation in the excess plans is limited to participants receiving benefits under the qualified_plans that would otherwise exceed the limits of sec_415 consequently we find that the excess plans are portions of the qualified_plans which are governmental plans and are maintained solely for the purpose of providing employees of state n and its qualifying governmental units who participate in the qualified_plans that part of their benefits otherwise payable under the terms of the qualified_plans that exceed the benefit limitations of sec_415 of the code accordingly we conclude that the excess plans meets the requirements of sec_415 your authorized representatives have stated that participation in the excess plans is mandatory and automatic and that there are no employee contributions to the excess plans your representatives also assert that while participants may elect a form of benefit under the qualified_plans which dictates the form of payment under the excess plans no direct or indirect election to defer compensation is provided to any participant in the excess plans therefore because no direct or indirect election is provided at any time to participants to defer compensation under the excess plans the requirements of sec_415 of the code are met sec_415 of the code requires that the trust from which the excess_benefits of a qualified_governmental_excess_benefit_arrangement are paid not form a part of the governmental_plan that contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits under the facts of this case the excess plans will be funded on a pay-as-you-go basis the represented facts indicate that a separate trust fund trust has been established for the segregation of the assets related to the excess plans this trust fund has been established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected participants in the qualified_plans the represented facts further state that contributions to trust will consist only of the amounts required to pay the excess_benefits and related administrative expenses the provisions of the excess plans explicitly provide that contributions to trust will be held separate and apart from the funds comprising the retirement fund and will not be commingled with assets of the retirement fund and must be accounted for separately based on these representations and the provisions of the excess plans we have determined that the requirements of sec_415 are met with respect to your first requested ruling since the excess plans satisfy the requirements of sec_415 b and c of the code we conclude that the excess plans are qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 your second ruling_request asks whether the benefits payable under the excess plans will be includible in gross_income for the taxable_year or years in which such benefits plr-t-102477-15 are paid or otherwise made available to a participant in accordance with the terms of the excess plans in response to your first ruling_request we concluded that the excess plans meets the legal requirements of code sec_415 of the code and therefore constitutes a qualified_governmental_excess_benefit_arrangement accordingly under sec_415 the tax treatment of benefits payable under the excess plans is determined as if the excess plans were plans for the deferral of compensation that is maintained by a corporation not exempt from tax and that does not meet the requirements for qualification under sec_401 sec_83 of the code provides the rules for inclusion in gross_income of the value of property transferred to an employee as compensation_for his or her services the excess of the fair_market_value of property so transferred over the amount_paid for the property is includible in the gross_income of the person who performed services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 e of the regulations defines property as including real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future under sec_1_83-3 property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 a of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 a of the code and sec_1_451-1 a of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however sec_1 a further provides that income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions the service has also addressed the issue of constructive receipt as it applies to nonqualified plans of deferred_compensation including excess_benefit plans in various revenue rulings in revrul_60_31 situation sec_1 -3 the service held that a mere promise to pay not represented by notes or secured in any way does not constitute plr-t-102477-15 receipt of income by a cash_basis taxpayer revrul_60_31 1960_1_cb_174 as modified by revrul_64_279 1964_2_cb_121 and revrul_70_435 1970_2_cb_100 see also revrul_69_650 1969_2_cb_106 revrul_69_649 1969_2_cb_1 and revrul_71_419 1971_2_cb_220 under the economic_benefit_doctrine an employee is taxable in a year in which any economic or financial benefit is conferred upon the employee as compensation 16_tc_244 aff'd per curiam 194_f2d_541 6th cir an economic benefit is conferred on an employee when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to the claims of the employer's creditors based on the foregoing with respect to the second ruling_request we conclude that the benefits payable under the excess plans will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of the excess plans with respect to your third requested ruling sec_415 of the code provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 of the code we have determined in connection with your first ruling_request that the excess plans meets the legal requirements of sec_415 for qualified governmental excess_benefit arrangements therefore under sec_415 with respect to your third requested ruling we conclude that income accruing to the excess plans is exempt from federal_income_tax under sec_115 and sec_415 as income derived from the exercise of an essential government function the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter_ruling is directed only to the taxpayer who requested it sec_611 o k of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of rev_proc plr-t-1 2015_1_irb_1 if the taxpayer can demonstrate that the criteria in sec_11 of revproc_2015_1 are satisfied the revocation or modification of a letter_ruling is generally not applied retroactively this ruling is based on the assumption that the qualified_plans will be governmental plans as described in sec_414 of the code and qualified under sec_401 and that the related trust will be exempt from tax under sec_501 a this ruling letter is based on the assumption that the after-tax contributions rollovers and trustee-to-trustee transfers described above are excluded from the determination of annual_benefit within the meaning of sec_1_415_b_-1 ii of the regulations except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives sincerely cheryl e press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosures deleted copy of ruling letter notice of intention to disclose cc
